         Case 1:20-cv-12032-DPW Document 26 Filed 02/02/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 JOHN and DEANN HENRY, KAREN
 TALERICO, MARK MATHENA and
 CATHERINE HUFFMAN, ANDREA
 POLCARO, ADAM F. and KORIE L.
 CROSSMAN, MARK R. and NICHOLE J.                        C.A. No. 1:20-CV-12032
 GUSTAFSON,

                                Plaintiffs,

 CHARLES BAKER, in his official capacity as
 Governor of the Commonwealth of
 Massachusetts, and MONICA BHAREL, M.D.,
 in her official capacity as Commissioner of the
 Department of Public Health,

                                Defendants.


                       JOINT MOTION FOR TEMPORARY STAY
                    WITH CONDITIONAL AGREEMENT TO DISMISS

       In light of the recent removal of the Massachusetts influenza vaccine requirement by the

Defendant Massachusetts Department of Public Health (“Department”), as reported to the Court

on January 15, 2021, the parties have conferred and now jointly move for an order that would

stay all proceedings in this case until March 20, 2021, with the understanding (as set forth below)

that Plaintiffs would then voluntarily dismiss their claims without prejudice under Fed. R. Civ. P.

41(a)(1)(A) if the influenza vaccine requirement has not been reinstated by the Department for

the 2020-21 school year by that date. In support of this motion, the parties state as follows:

       1.      On January 15, 2021, the Department removed the requirement that students

attending Massachusetts schools be required to receive the influenza vaccine by February 28,




                                                -1-
         Case 1:20-cv-12032-DPW Document 26 Filed 02/02/21 Page 2 of 4




2021. The Department’s schedule of required student immunizations for the 2020-21 school

year no longer contains an influenza vaccine requirement.

       2.      The parties agree that, in light of the Department’s removal of the influenza

vaccine requirement, it is unnecessary for the Court to resolve the claims and issues raised in

Plaintiffs’ complaint and pending motion for preliminary injunction.

       3.      In these circumstances, the parties respectfully request that the Court stay all

proceedings in this case until March 20, 2021, to ensure that, in the event that the Department

were to reinstate a student influenza vaccine requirement for the 2020-21 school year before

March 20, 2021, Plaintiffs could then pursue their current claims and would not be in a position

of having to re-file a new lawsuit after voluntarily dismissing the present action.

       4.      In connection with the filing of this joint motion, Plaintiffs have agreed, and

hereby represent to the Court that, if the Department does not reinstate a student influenza

vaccine requirement for the 2020-21 school year by March 20, 2021, then they will promptly

(after March 20, 2021) take all necessary steps to voluntarily dismiss their complaint in this case

without prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A).

       WHEREFORE, the parties respectfully request that the Court issue an order staying all

proceedings in this case until March 20, 2021, subject to the Plaintiffs’ agreement that they will

voluntarily dismiss their complaint without prejudice promptly after that date if the Department

has not by March 20, 2021 reinstated a student influenza vaccine requirement for the 2020-21

school year.




                                                -2-
Case 1:20-cv-12032-DPW Document 26 Filed 02/02/21 Page 3 of 4




                           Respectfully submitted,

                           For the Plaintiffs:

                           /s/ Thomas O. Mason
                           Thomas O. Mason, Esq.
                           Law Office of Thomas O. Mason
                           Massachusetts Bar #.: 559263
                           19 Wells Place
                           Lynn, MA 01902-1623
                           Telephone (781) 599-2689
                           Facsimile: (781) 599-6237
                           Email: Tommason339@gmail.com

                           And

                           /s/ Patrick N. Leduc
                           Patrick N. Leduc, Esq.
                           Florida Bar # 0964182
                           Law Offices of Patrick Leduc, P.A.
                           4809 E. Busch Blvd., Ste. 204
                           Tampa, FL 33617
                           Telephone: 813-985-4068
                           Facsimile: 813-333-0424
                           Email: Patrick.Leduc@ymail.com
                           Subject to admission pro hac vice


                           And

                           /s/ Luke Lirot
                           Luke Lirot, Esquire
                           Florida Bar # 714836
                           Luke Charles Lirot, P.A.
                           224 Belleair Road, Suite 190
                           Clearwater, Florida 33764
                           Telephone: (727) 536-2100
                           Facsimile: (727) 536-2110
                           Email: luke2@lirotlaw.com
                           Alternate email addresses:
                           sean@lirotlaw.com
                           krista@lirotlaw.com
                           Subject to admission pro hac vice




                             -3-
         Case 1:20-cv-12032-DPW Document 26 Filed 02/02/21 Page 4 of 4




                                              For the Defendants:

                                              MAURA HEALEY
                                              ATTORNEY GENERAL

                                              /s/ Richard S. Weitzel
                                              Richard S. Weitzel (BBO No. 630303)
                                              Assistant Attorney General
                                              Government Bureau
                                              One Ashburton Place
                                              Boston, MA 02108
                                              (617) 963-2022
                                              Richard.Weitzel@mass.gov


Dated: February 2, 2021


                                 CERTIFICATE OF SERVICE

        I certify that this document, filed through the Court’s ECF system will be sent
electronically to registered participants as identified on the Notice of Electronic Filing (NEF).

                                                      /s/ Richard S. Weitzel
                                                      Richard S. Weitzel
                                                      Assistant Attorney General

Dated: February 2, 2021




                                                -4-
